Citation Nr: 1447244	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-24 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include as secondary to PTSD and/or  service-connected irritable bowel syndrome (IBS).

3.  Entitlement to service connection for a skin disability, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to October 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO, inter alia, denied service connection for PTSD, major depressive disorder and skin rashes.  In March 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2011. 

In January 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

During the Board hearing, the Veteran submitted additional evidence directly to the Board, along with a waiver of initial agency of original jurisdiction (AOJ) consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  A review of the documents in such file reveals that with the exception of the Board hearing testimony and additional VA treatment records dated to May 2012, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veterans Benefit Management System electronic file associated with the Veteran does not contain any documents at this time. 

For the reasons expressed below, the matters on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, in a June 2012 statement, the Veteran requested reconsideration of his claim of entitlement to a total disability rating based on individual unemployability.  However, this matter has not been readjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.  

The Veteran asserts that he has PTSD related to in-service stressor incidents that occurred while stationed in the Southwest Asia theatre of operation.  The Veteran's Form DD 214 documents that he was a material storage and handling specialist and was stationed in the Southwest Asia theatre of operations from December 1990 to May 1991.  However, the record does not indicate that the Veteran was involved in combat, and the Veteran received no medals indicative of combat service.  In his initial stressor statement, the Veteran reported witnessing dead bodies and body parts following an attack by F-18s on the escaping Iraqi Army.  Nevertheless, based on a response from the United States Army and Joint Service Records Research Center, in July 2009, the RO determined that  the occurrence of this in-service stressor had not been corroborated.  

It is noted that service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  An amendment to the PTSD regulation promulgated during the course of the appeal provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2013); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  

Thus, the primary effect of the amendment of § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor related to the Veteran's "fear of hostile military or terrorist activity."  In such instances, in lieu of verifying any reported, in-service stressor(s), a medical opinion concerning the adequacy of the stressor(s), and the relationship between the stressor(s) and a veteran's symptoms, is obtained from a VA, or VA contracted, psychiatrist or psychologist.  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  

In this regard, in subsequent statements of record and at the Board hearing, the Veteran has reported participating in and witnessing combat activity while serving in Southwest Asia theatre of operations including witnessing several people die and seeing bodies following attacks.  He also reported being fearful for his life due to multiple "Chemical Alarm" attacks.  As indicated above, the RO has been unable to verify the occurrence of any actual, claimed in-service events; hence, the diagnoses of PTSD based on the occurrence of such events are inadequate to resolve the claim.  However, as noted above, the Veteran has asserted fear associated with such events, and with service in Southwest Asia theatre of operations, he served in a location involving exposure to hostile military activity.  

Private treatment records show that the Veteran reported being diagnosed with PTSD in May 2006.  VA treatment records show that the Veteran initially presented to the VA with complaints of PTSD in 2007.  He was referred to the Mental Health clinic in July 2007 for evaluation of suspected PTSD.  The Veteran reported flashbacks, nightmares, avoidance, and repeated exposure to scenes of trauma.  The diagnosis was PTSD.  Subsequent treatment records document diagnoses of PTSD and anxiety by history.  

In support of his claim, the Veteran submitted an April 2010 opinion from his VA psychiatrist.  The opinion observed that the Veteran was initially seen in July 2007 with a diagnosis of PTSD.  Bipolar Disorder was subsequently added to his mental health diagnoses in 2007.  The examiner noted that the Veteran was initially diagnosed in 2005 by a private physician.  The examiner further observed that the Veteran's current diagnoses were PTSD, prolonged, and bipolar disorder, mixed symptoms.  

Subsequently, the Veteran was afforded VA examination in November 2010.  The Veteran then reported that his most stressful event were the chemical alarms.  He also reported nightmares of a starving little Kuwait girl and her crippled mother as well as Iraqi bodies scattered everywhere.  However, after reviewing the claims file, the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  Rather the examiner diagnosed major depressive disorder and anxiety disorder, not otherwise specified.  The examiner also appeared to find it significant that the Veteran's stressors had changed because his initial stressor was that he had seen several friends killed and witnessed a point man detonate a bomb killing eight soldiers, which were not mentioned at this examination.  Nevertheless, the examiner did not provide an etiological opinion as to the Veteran's diagnosed major depressive disorder and anxiety disorder.  

The Veteran was afforded another VA examination in December 2011.  The Veteran again reported marking and clearing bodies on "Hell Highway" as well as witnessing an Iraqi man being ran over by a tank.  Again, the examiner found that the Veteran did not meet the criteria for PTSD.  In fact, the examiner indicated that the Veteran did not have a mental disorder.  The examiner again observed that the Veteran reported a different stressor.  The examiner acknowledged that VA treatment  records showed a diagnosis of PTSD.  However, no specific stressor was noted, nor enough symptoms to substantiate a PTSD diagnosis.  The examiner found that he did not have enough evidence to diagnose PTSD.  The examiner also noted that Veteran's demeanor did not change has he recounted alleged stressors.  Again, no further opinion was provided concerning any other diagnosed psychiatric disorder.      

During the Board hearing, the Veteran reported that he was initially diagnosed with PTSD by a private physician, Dr. Peebles.  He subsequently was treated by Drs. Garrett and Wilson since approximately the late 1990s.  He then began treatment at the VA.  He indicated that he did not discuss all of his in-service stressors with the VA examiners due to his difficulty with talking about these events.  In this regard, he provided a statement outlining his stressors.  His wife and the Veteran both testified that he had exhibited PTSD symptoms since service.   

Although the Veteran's VA treating physicians have generally indicated that the Veteran has PTSD related to service in the Southwest Asia theatre of operations, the clinical records do not sufficiently address whether fear associated with exposure to hostile military activities has resulted in PTSD.  

Thus, in light of the Veteran's hearing testimony, the Board finds that the Veteran should be afforded another VA examination with opinion to address whether fear associated with exposure to hostile military activities has resulted in PTSD.  Moreover, given the diagnoses of other acquired psychiatric disabilities of record, an opinion as to whether any diagnosed psychiatric disability other than PTSD is medically-related to service-to include any such fear-would helpful in resolving this aspect of the appeal, as well.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has also asserted that is other acquired psychiatric disabilities are secondary to his service-connected IBS.  An opinion has not been provided as to whether the Veteran has an acquired psychiatric disability other than PTSD that was caused or is aggravated by this service-connected disorder and/or PTSD.  See 38 C.F.R. § 3.310; Allen v. Brown , 7 Vet. App. 439, 448 (1995).  Hence, the AOJ should arrange for the Veteran to undergo a VA examination, by a psychiatrist or psychologist at a VA medical facility.  

With respect to the Veteran's claim involving a skin disorder, he has asserted that he began experiencing skin problems in 1991 that have continued to the present.  He claims that these skin disorders are due to exposure to environmental hazards such as smoke, fumes and chemical exposure while stationed in the Southwest Asia theatre of operations.  A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War. 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  Under 38 U.S.C.A.  § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  The period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is currently December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)(i).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b). 

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(g). 

Because the Veteran served in the Southwest Asia Theater of Operations from December 1990 to May 1991, he was a Persian Gulf veteran within the meaning of the applicable statute and regulation.

Private treatment records dated in October 2006 showed complaints of a rash.  The Veteran dated the rash back to his service in the Gulf War when he was exposed to a lot of chemicals.  The Veteran was afforded a VA examination in September 2010.  After reviewing the claims file and examining the Veteran, the examiner diagnosed cellulitis and abscess.  As the Veteran had a diagnosable condition, the examiner determined that it was not an undiagnosed condition related to Gulf War exposure.  However, the examiner failed to provide any sort of opinion as to whether the Veteran's diagnosed disability was directly related to service, to include exposure to environmental hazards.  

During the subsequent Board hearing, the Veteran and his wife both testified that the Veteran had experienced pertinent skins symptoms continuously since service.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  Under these circumstances, the Board finds that another VA examination by an appropriate professional(s) based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection for a skin disability.  See 38 U.S.C.A.  § 5103A (West 2002); 38 C.F.R.  § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran is hereby notified that failure to report to any scheduled examination(s) without good cause, may result in denial of the claim(s).  38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the Veteran has indicated that he has received ongoing treatment at the VA Medical Center (VAMC) in Little Rock, Arkansas.  However, the most recent VA treatment records associated with Virtual VA are dated May 2012.  Thus, there appears to be relevant VA treatment records outstanding.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ must obtain from the Little Rock VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since May 2012, following the current procedures prescribed in 38 C.F.R.  § 3.159 as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The Board observes that the AOJ previously requested treatment records from Drs. Garrett and Wilson and the claims file includes clinical treatment records from Dr. Garrett from August 2005 to February 2007 and from Dr. Wilson from August to October 2004.  However, again, the Veteran testified that he had received prior treatment from these doctors.  The AOJ should notify the Veteran of the records currently on file and specifically request whether the Veteran has any additional prior treatment records from Drs. Garrett and/or Dr. Wilson.  Likewise, the Veteran has reported that he was initially diagnosed with PTSD by Dr. Peebles.  However, records from this physician are not currently of record.  As such, the AOJ should also request the Veteran to provide, or provide appropriate authorization for such records.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A.  § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of the claims should include consideration of all evidence added to the claims file since the last adjudication-to include, for the sake of efficiency, evidence submitted during the Board hearing, notwithstanding the waiver of initial AOJ consideration.

Accordingly, these matters are hereby REMANDED for the following actions:

1.  Obtain from the Little Rock VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since May 2012.  Follow the procedures set forth in 38 C.F.R.  § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the expanded claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private medical records. to particularly include those from Dr. Garrett dated prior to August 2005, from Dr. Wilson dated prior to October 2004, and all records from Dr. Peebles.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide this claim within the one-year period).

3.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his/her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran meets the diagnostic criteria for PTSD.  If so, the examiner should render an opinion, based on examination of the Veteran, any testing results, and review of the record-to include any statements or other documents referencing the Veteran's fear associated with hostile military activity-as to whether such fear is sufficient to have resulted in current PTSD, and, if so, whether the Veteran's PTSD symptoms are related to such stressor.

Regardless of whether PTSD is diagnosed, if any current psychiatric disability/ies other than PTSD is/are diagnosed, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) had its onset in or is otherwise medically related to service-to include fear associated with hostile military or terrorist activities; or, if not (b) was caused or is aggravated by PTSD and/or the service-connected IBS.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from aggravation.

In rendering the requested opinions, the physician should specifically consider and discuss all pertinent medical and lay evidence, to include service treatment and personnel records, post service private and VA treatment records, VA examination reports, lay statements and hearing testimony by the Veteran's spouse, lay statements from the Veteran's parents, and the Veteran's assertions of continuing symptoms since service.

All examination findings, along with complete rationale for the conclusions reached,  must be provided.

5.  After all records and/or responses received have been associated with the claims file, arrange for the Veteran to undergo VA skin disorders examination, by an appropriate physician, at a VA medical facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his/her report), and all clinical findings should be reported in detail.

The examiner should note and detail all assertions as to skin symptoms.  The examiner should list all diagnosed disability(ies) associated with the skin.  

If any symptoms associated with the skin are determined to be not associated with a known clinical diagnosis, a further specialist opinion will be required to address these findings, and should be ordered by the primary examiner.  The specialist should be requested to determine which of these, if any, can be attributed in this Veteran to a known clinical diagnosis and which, if any, cannot be attributed in this Veteran to a known clinical diagnosis.  The examiner should also specifically identify any objectively demonstrated symptoms that are not attributable to a known clinical diagnosis and whether such constitute a medically unexplained chronic multisymptom illness.  The examiner should further indicate whether such disabilities existed for 6 months or more or whether they exhibit intermittent worsening over a 6 month period.  

Then, with respect to each diagnosed disability of the skin, the physician should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) had its onset in, or is otherwise medically-related to the Veteran's military service, to include exposure to environmental hazards while stationed in the Southwest Asia Theatre of Operations. 

In rendering the requested opinions, the physician should specifically consider and discuss all pertinent medical and lay evidence, to include service treatment and personnel records, post service private and VA treatment records, VA examination report, lay statements and hearing testimony by the Veteran's spouse, lay statements from the Veteran's parents, and the Veteran's assertions of continuing symptoms since service.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal, in light of all pertinent evidence  and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



